In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00082-CR

______________________________



TIMOTHY WAYNE RYAN, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 276th Judicial District Court

Titus County, Texas

Trial Court No. 15,115







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	Timothy Wayne Ryan was convicted by a Titus County jury of murder and aggravated assault
with a deadly weapon.  In trial court cause number 15,114 (our cause number 06-07-00081-CR),
Ryan was charged with murder; in trial court cause number 15,115 (our cause number 06-07-00082-CR), Ryan was charged with aggravated assault with a deadly weapon.  The jury assessed
punishment at ninety-nine years' incarceration for each conviction, to run concurrently. 
	Because the issues raised in each appeal are identical, for the reasons stated in our opinion
dated this day in Ryan v. State, cause number 06-07-00081-CR, we affirm the judgment of the trial
court.



						Bailey C. Moseley
						Justice

Date Submitted:	November 1, 2007
Date Decided:		November 21, 2007

Do Not Publish

y.  The court set punishment, pursuant to a negotiated plea agreement, at ten years'
imprisonment and no fine.  Martinez appeals.
            The record does not include any certification by the trial court of Martinez's right of appeal
as required by Tex. R. App. P. 25.2(a)(2).  We noted this defect, and contacted trial counsel and
Martinez by letter sent on September 4, 2003, warning of this defect, and also warning that, if we
did not receive a certification within thirty days, pursuant to Tex. R. App. P. 25.2(d), 37.1,  we would
be required to dismiss the appeal. 
            There has been no response.
            We dismiss the appeal. 
 


                                                                        Jack Carter
                                                                        Justice

Date Submitted:          November 3, 2003
Date Decided:             November 4, 2003

Do Not Publish